Filed 4/26/21 In re E.R. CA2/1
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION ONE


In re E.R. et al., Persons                                   B307491
Coming Under the Juvenile                                    (Los Angeles County
Court Law.                                                    Super. Ct. No. 20CCJP02133)


LOS ANGELES COUNTY
DEPARTMENT OF
CHILDREN AND FAMILY
SERVICES,

         Plaintiff and Respondent,

         v.

RONNIE R.,

         Defendant and Appellant.


     APPEAL from orders of the Superior Court of Los Angeles
County, Craig S. Barnes, Judge. Appeal dismissed.
     Suzanne Davidson, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Rodrigo A. Castro-Silva, County Counsel, Kim Nemoy,
Assistant County Counsel, Aileen Wong, Deputy County Counsel,
for Plaintiff and Respondent.
                 _______________________________
                                                           1
       In this dependency case (Welf. & Inst. Code, § 300), Ronnie
R. (Father) challenges the sufficiency of the evidence supporting
the jurisdictional finding against him—that is marijuana abuse
placed his four-year-old son and seven-year-old daughter at risk
of serious physical harm, damage, danger, and failure to protect.
We conclude Father’s challenge to the jurisdictional finding
against him is not justiciable because, even if we were to reverse
the finding, jurisdiction over Father’s children would continue
based on the unchallenged jurisdictional findings against L.V.,
                                  2
the children’s mother (Mother), and there is no effectual relief
we can order for Father, as explained below. Accordingly, we
dismiss this appeal.
                         BACKGROUND
      Prior to these dependency proceedings, Father and Mother
shared joint legal custody of their children, four-year-old R.R. and
seven-year-old E.R., under a 2017 family law order. The order
also provided primary physical custody to Mother, with visitation
for Father every other weekend and every other Wednesday.
      At the time of the current referral in this matter, in March
2020, Mother, E.R., and R.R. lived with Mother’s boyfriend V.V.




      1
        Undesignated statutory references are to the Welfare and
Institutions Code.
      2
          Mother is not a party to this appeal.




                                      2
                                            3
and Mother and V.V.’s infant daughter C.V. These dependency
proceedings arise out of a domestic violence incident between
Mother and V.V. in March 2020.
      During its investigation of the domestic violence referral,
the Los Angeles County Department of Children and Family
Services (DCFS) learned that when R.R. and E.R. visited with
Father they sometimes slept in a trailer on the property of the
children’s paternal great-grandmother. DCFS also learned:
Father was a regular user of marijuana; he smoked marijuana in
           4
the trailer; and the paternal great-grandmother once smelled
marijuana outside her home while the children were inside her
home and Father was in the trailer. On March 26, 2020, Father
submitted to a drug screening at DCFS’s request, and he tested
positive for marijuana.
      In April 2020, DCFS obtained an order for the children’s
removal from Mother. DCFS placed R.R. and E.R. with Father in
the home of the children’s paternal grandmother (not the trailer
on the property of the paternal great-grandmother). On April 15,
2020, DCFS filed a dependency petition under section 300,

      3
        This appeal does not concern C.V., so we do not set forth
the facts regarding her detention from Mother and V.V. or the
adjudication/disposition of the dependency petition as to her.
      4
        There is no evidence in the record indicating Father
smoked marijuana in the trailer while the children were also
inside the trailer. A DCFS social worker made an unannounced
inspection of the trailer at a time when neither Father nor the
children had been there for a couple weeks. The social worker
observed a bong for smoking marijuana and an ashtray full of
ashes. The social worker did not state in the Detention Report
that she observed marijuana in the trailer.




                                 3
subdivisions (a) and (b), alleging Mother’s history of engaging in
violent altercations with V.V. in the children’s presence placed
R.R. and E.R. at risk of harm (counts a-1 & b-1). The petition
also included the following allegation against Father under
section 300, subdivision (b):
       “[Father] has a history of substance abuse, and is a current
abuser of marijuana, which renders the father incapable of
providing regular care and supervision of the children. On
3/26/20, the father had a positive toxicology screen for marijuana.
The children are of such a young age, as to require constant care
and supervision and the father’s substance abuse interferes with
providing regular care and supervision of the children. The
father’s substance abuse endangers the child’s [sic] physical
health and safety and places the child [sic] at risk of serious
physical harm, damage and danger.”
       At the April 20, 2020 detention hearing, the juvenile court
found DCFS made a prima facie showing that the children were
persons described by section 300. The court detained the
children from Mother and released R.R. and E.R. to Father, with
an order for family preservation services, unannounced home
visits, and a referral to drug testing for Father.
       In conducting interviews in preparation of the
Jurisdiction/Disposition Report, DCFS learned additional
information regarding Father’s marijuana use. On July 29, 2020,
Father told a dependency investigator he had been smoking
marijuana since he was 18 years old (a period of 13 years), and he
“ ‘would use it as if [he] was smoking a cigarette.’ ” He denied
ever smoking marijuana in the children’s presence, and he
represented that he had “ ‘stopped using the [sic] marijuana
completely’ ” when DCFS placed the children with him on April




                                4
13, 2020. One day after this interview with the investigator, on
July 30, 2020, Father tested positive for marijuana at a level
three times higher than that found during his March 26, 2020
    5
test. During V.V.’s August 3, 2020 interview with the
dependency investigator, V.V. stated that when Father would
return the children after visits, V.V. would smell the odor of
marijuana when he opened Father’s car door to receive the
children, and V.V. would observe that Father’s eyes were red.
Mother referred to Father as “a ‘pot head.’ ”
       In the Jurisdiction/Disposition Report, DCFS recommended
R.R. and E.R. remain placed with Father. In a Last Minute
Information for the Court filed on August 25, 2020, DCFS
recommended the juvenile court place the children in Mother’s
and Father’s custody, under the same arrangement that existed
prior to these dependency proceedings, as set forth in the 2017
family law order—joint legal custody, primary physical custody to
Mother, with visitation for Father.
       At the August 25, 2020 adjudication/disposition hearing,
Mother (and V.V.) pleaded no contest to the domestic violence
allegations in the dependency petition (counts a-1 & b-1), and the
court found them to be true. Over Father’s objection, and at the
urging of DCFS’s counsel and the children’s counsel, the court
sustained the allegations in the petition regarding Father’s
marijuana abuse (count b-2, quoted above).
       The juvenile court declared R.R. and E.R. dependents of the
court and adopted DCFS’s recommendation that R.R. and E.R. be


        5
        Father failed to appear for seven randomly scheduled
drug tests between April 30 and July 21, 2020. The record does
not include any negative drug test results for Father.




                                5
placed in Mother’s and Father’s custody under the arrangement
they had prior to the dependency proceedings. The court ordered
DCFS to conduct a Child and Family Team (CFT) meeting to
address the particulars of the custody arrangement. The court
also ordered family preservation services and required Father to
submit to random, weekly drug testing. In light of the
jurisdictional finding against him regarding his marijuana abuse,
Father did not object to the testing order.
                            DISCUSSION
       Father challenges the sufficiency of the evidence
supporting the jurisdictional finding against him regarding his
marijuana use. For the reasons explained below, we conclude his
challenge is not justiciable.
       “It is a fundamental principle of appellate practice that an
appeal will not be entertained unless it presents a justiciable
issue.” (In re I.A. (2011) 201 Cal.App.4th 1484, 1489 (I.A.).)
Under the justiciability doctrine, courts generally do not act upon
or decide moot issues, abstract propositions, or purely academic
questions. (Id. at p. 1490.) “An important requirement for
justiciability is the availability of ‘effective’ relief—that is, the
prospect of a remedy that can have a practical, tangible impact
on the parties’ conduct or legal status.” (Ibid.)
       As applied in dependency cases, the justiciability doctrine
provides that if there is evidentiary support for any jurisdictional
finding (or an unchallenged jurisdictional finding), “an appellate
court may decline to address the evidentiary support for any
remaining jurisdictional findings.” (I.A., supra, 201 Cal.App.4th
at p. 1492.) This is because dependency proceedings “focus on the
child,” and a “juvenile court takes jurisdiction over children, not
parents.” (Id. at p. 1491.)




                                 6
       In his appellate briefing, Father acknowledges the juvenile
court’s jurisdiction over his children will continue based on the
unchallenged jurisdictional findings against Mother (regarding
her history of engaging in violent altercations with her boyfriend
in the children’s presence), even if this court were to reverse the
challenged jurisdictional finding against Father. But Father
asks this court to exercise its discretion to review the merits of
his challenge to the jurisdictional finding against him, arguing
the finding “could be prejudicial to him in this current case and in
any future child dependency proceeding.”
       We recognize that we may “exercise our discretion to reach
the merits of the other parent’s jurisdictional challenge in three
situations: (1) the jurisdictional finding serves as the basis for
dispositional orders that are also challenged on appeal; (2) the
finding[] could be prejudicial to the appellant or could impact the
current or any future dependency proceedings; and (3) the finding
could have consequences for the appellant beyond jurisdiction.”
(In re J.C. (2014) 233 Cal.App.4th 1, 4.) For the reasons
explained below, however, we reject Father’s arguments and
conclude there is no basis for this court to exercise its discretion
to review Father’s challenge to the jurisdictional finding against
him.
       Father argues the jurisdictional finding against him could
affect his custody of his children, but he does not explain how.
His children are currently placed in his and Mother’s custody
under the arrangement that existed before these dependency
proceedings—an arrangement to which he has not objected.
       The challenged jurisdictional finding is not likely to
influence future dependency jurisdiction, which will require
“evidence of then current circumstances placing the minor at




                                 7
risk.” (I.A., supra, 201 Cal.App.4th at p. 1495.) Moreover, the
marijuana abuse finding under section 300, subdivision (b)
creates no legal impediment to Father’s future receipt of
reunification services. (See § 361.5, subd. (b).)
       Father asserts that if this court were to reverse the
challenged jurisdictional finding, he “would no longer be required
to participate in reunification services as an offending parent.”
The juvenile court never ordered reunification services for Father
because R.R. and E.R. have always been in his custody during the
pendency of these proceedings. To the extent Father is referring
to the requirement that he submit to drug testing, the court could
have made such an order even if it did not sustain the allegation
against Father and he was a nonoffending parent in this case.
“ ‘The problem that the juvenile court seeks to address [through
court-ordered services] need not be described in the sustained
section 300 petition.’ ” (In re D.L. (2018) 22 Cal.App.5th 1142,
1148.)
       Father states he does not want to be labeled an “offending”
parent, but as explained above, he has not articulated any
present or future prejudice arising from his status as an
offending parent in this case. (Cf. In re Quentin H. (2014) 230
Cal.App.4th 608, 610, 613 [appellate court exercised its discretion
to consider the father’s challenge to the juvenile court’s removal
of children from his custody based on a more than 20-year-old
sexual abuse conviction where the finding “could result in far-
reaching consequences with respect to these and future
dependency proceedings”].) The marijuana abuse finding against
Father does not carry the prejudicial impact of the findings in the
cases on which Father relies where appellate courts exercised
their discretion to review a challenged finding. (See, e.g., In re




                                8
D.P. (2014) 225 Cal.App.4th 898, 902 [reviewing the mother’s
challenge to a physical abuse jurisdictional finding under section
300, subdivision (a), although the mother did not challenge the
physical abuse jurisdictional finding under section 300,
subdivision (b) because “the finding that the mother intentionally
hurt her daughter has the potential to impact future dependency
proceedings”]; In re D.M. (2015) 242 Cal.App.4th 634, 639
[reviewing the mother’s challenge to a physical abuse
jurisdictional finding under section 300, subdivision (a), although
jurisdiction over the children would still exist based on the
unchallenged jurisdictional findings against the father, because
the challenged finding that the “mother intentionally inflicted
serious physical harm” on her child could impact future
dependency proceedings].)
      A review of Father’s challenge to the jurisdictional finding
against him would be a purely academic exercise because we can
order no effectual relief for Father. Moreover, Father has
presented no reason for us to exercise our discretion to review the
challenge. Accordingly, we dismiss this appeal because Father
raises a nonjusticiable issue.




                                 9
                        DISPOSITION
      The appeal from the August 25, 2020 orders is dismissed.
      NOT TO BE PUBLISHED




                                                 CHANEY, J.

We concur:




             BENDIX, Acting P. J.




             FEDERMAN, J.*




      *Judge of the San Luis Obispo County Superior Court,
assigned by the Chief Justice pursuant to article VI, section 6 of
the California Constitution.




                                10